Title: From George Washington to Sarah Bomford, 15 March 1785
From: Washington, George
To: Bomford, Sarah



Madam,
Mount Vernon 15th March 1785.

I have had the honor to receive your favor, & duplicate, of the 8th of Octor from Lisle in Flanders. I have also seen the Will of the deceased Mrs Savage.
In December 1783 on my quitting public life; & as I was returning to my own home, I met at Baltimore in Maryland a Mr Moore, who shewed me this Will; & as it appeared to be the original (for I perfectly recollected the writing of Mrs Savage), I

told him it ought to have been placed in the hands of the Executors therein named, that it might be recorded & acted upon, instead of bringing it to this Country—& proposed to transmit it to them myself for this purpose: he placed it [in] my hands accordingly, but in less than half an hour reclaimed it; adding that as he was about to sail for Ireland, he would take it there himself. As I knew not by what means he became possessed of this testament, I knew no right by which I could withhold it from him, & therefore returned it; with a request that he would furnish me with a copy thereof—which was done some considerable time thereafter. From that period I heard nothing further of Mr Moore, the Will or anything respecting it, until last month; when I received a letter dated Jan. 20th 1785, from a person at Baltimore, subscribing herself—“Hannah Moore”—of which the enclosed is a copy—upon the receipt whereof I informed the writer, that neither the Will, or any accot of it, had reached my hands; nor had I heard a tittle of it since.
I confess there is something in this transaction which carries with it the face of mistery. How it should have happened that Mr Moore, whose name is not once mentioned in the will should become possessed of it: that his widow should be enquiring after it, with the eagerness of a person deeply interested therein—and that the Executors, who really are so, first as principal legatees, & 2dly as residuary Legatees, should never have written a line on the subject, or made the most distant enquiry after the only property from whence they could derive benefit themselves, or administer it to others agreeably to the testators directions, is unaccountable to me upon any other principle, than that of the Will’s never having yet got into their hands.
After assuring you Madam, that I should be happy to render you any services my situation will admit of; I must beg leave to inform you, that you mistake the case entirely, when you suppose that it is in my power to dispose of any part of the deceased Mrs Savage’s property. All that her Trustees could have done, even in her lifetime, was to recover the annuity, which was as unjustly, as ungenerously withheld from her by Doctr Savage her husband: but with respect to the disposal of it afterwards, we had no more authority than you: now she has made an absolute distribution of it herself by Will, which her Executors therein named, are to see duly executed. Every lawful & equitable

claim therefore, which you may have had against Mrs Savage in her lifetime, must now be presented to her Executors; for it is they, & they only, (or the Laws if they refuse) who can now do you justice. From the words of the Will it would seem to me that the legacy which Mrs Savage has left you, does not preclude any just charge you may have had against her for board &c., if it was known to be your intention to make it: but this is a matter of which I have not the smallest cognizance—it must be settled between you & the Executors of her Will, when the money can be recover’d from the Estate of Doctr Savage, who is also dead.
In what state the Suit is, I am unable to inform you. My situation before Peace was established, & engagements since have obliged me to depend wholly upon Mr Fairfax (the other Trustee) to prosecute it; who, besides the shutting of the Courts at one time, & the litigiousness of them at all times, has had all the villainy of Dr Savage, & the chicanery of his lawyers to combat. The Doctr, rather than fulfill an engagement, which generosity, justice, humanity & every other motive which should have influenced an honest mind—had recourse to stratagem, & every delay, to procrastinate payment; altho’, from report, he has made an immense fortune. I have the honor to be &c.

G: Washington

